DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani (US PG. Pub. 2009/0218118) in view of Sakamoto et al. (US PG. Pub. 2007/0227765).

Regarding claim 1 – Tani teaches a component carrier (fig. 1, 10 [paragraph 0024] Tani states, “embedded component substrate 10”), comprising: a stack (see layers of component carrier shown in figure 1) comprising at least one electrically conductive layer structure (5 [paragraph 0024] Tani states, “wiring sections 5”) and/or at least one electrically insulating layer structure (3 [paragraph 0032] Tani states, “intermediate layer 3 is constructed from reinforced resin obtained by impregnating a carbon fiber material with a resin material”); a component (2 [paragraph 0031] Tani states, “semiconductor device 2”) embedded in the stack; wherein the component (2) comprises a redistribution 
 	Tani does not teach wherein a ratio between a thickness and a diameter of the at least one electrically conductive pad is smaller than 0.5.
	Sakamoto teaches a component carrier (figs. 2(D) & 6, 10) having an electrically conductive pad (outermost pad structure 38 [paragraph 0098] Sakamoto states, “transition layer 38”) wherein a ratio between a thickness ([paragraph 0098] Sakamoto states, “The thickness of the electroplated film is preferably in the range of 1 to 20 .mu.m”) and a diameter ([paragraph 0088] Sakamoto states, “a diameter of 60 .mu.m or more”) of the at least one electrically conductive pad is smaller than 0.5 (max thickness is 20um/diameter 60 um = .33333).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having a component with an electrically conductive pad as taught by Tani with the conductive pad having a very large diameter in comparison to its thickness as taught by Sakamoto because Sakamoto states, “it is possible to ensure connecting the via holes each having a diameter of 60 .mu.m or more” [paragraph 0008]. Sakamoto further states regarding the benefits of pad 38 structure, “By providing the transition layer 38 made of copper on each die pad 24, it is possible to prevent resin residues on the die pad 24, thereby 

Regarding claim 2 – Tani in view of Sakamoto teach the component carrier according to claim 1, wherein the at least one vertically protruding electrically conductive pad (Tani; fig. 1, 7) vertically protrudes beyond an end surface of a dielectric material (13 [paragraph 0028] Tani states, “organic compound insulator film 13 such as a polyimide film”) of the redistribution structure (combination of elements 13, 14 and 7).

Regarding claim 3 – Tani in view of Sakamoto teach the component carrier according to claim 2, wherein the dielectric material (Tani; fig. 1, 13) comprises or consists of a non-electroless plateable or poorly electroless plateable material ([paragraph 0028] Tani states, “organic compound insulator film 13 such as a polyimide film”; this film material is consistent with Applicant’s specification).

Regarding claim 4 – Tani in view of Sakamoto teach the component carrier according to claim 1, wherein the electrically conductive material (Tani; fig. 1, conductive trace material shown in contact with terminal 7 connected to connection terminal section 6) comprises or consists of copper ([paragraph 0026] Tani states, “the connection terminal sections 6 are constructed from copper (Cu) wiring”).

Regarding claim 5 – Tani in view of Sakamoto teach the component carrier according to claim 1, wherein one of the at least one electrically conductive layer structure (Tani; fig. 

Regarding claim 7 – Tani in view of Sakamoto teach the component carrier according to claim 2, wherein the at least one electrically conductive pad (Sakamoto; fig. 6, 38 [paragraph 0098] Sakamoto states, “transition layer 38”) vertically protrudes beyond the end surface (end surface of the dielectric material 22) by not more than 30 um ([paragraph 0098] Sakamoto states, “The thickness of the electroplated film is preferably in the range of 1 to 20 .mu.m”).

Regarding claim 8 – Tani in view of Sakamoto teach the component carrier according to claim 1, wherein a thickness of the at least one electrically conductive pad (Sakamoto; fig. 6, 38 [paragraph 0098] Sakamoto states, “transition layer 38”) is in a range from 4 um to 30 um ([paragraph 0098] Sakamoto states, “The thickness of the electroplated film is preferably in the range of 1 to 20 .mu.m”).

Regarding claim 10 – Tani in view of Sakamoto teach the component carrier according to claim 1, wherein the electrically conductive material (Tani; fig. 1, conductive trace material shown in contact with terminal 7 connected to connection terminal section 6) is patterned to form at least one land (see connection with conductive pad 7) on the at 

Regarding claim 11 – Tani in view of Sakamoto teach the component carrier according to claim 2, wherein the electrically conductive material (Tani; fig. 1, conductive trace material shown in contact with terminal 7 connected to connection terminal section 6) is applied also on an underfill (8 [paragraph 0029] Tani states, “under-fill material 8”), or is applied on an underfilling laminate resin (8) on the end surface of the dielectric material (13) and between adjacent electrically conductive pads (7).

Regarding claim 12 – Tani in view of Sakamoto teach the component carrier according to claim 1, wherein the electrically conductive material (Tani; fig. 1, conductive trace material shown in contact with terminal 7 connected to connection terminal section 6) forms part of a patterned metal layer ([paragraph 0115] Tani states, “Then, patterning was performed by using a dry film resist onto the copper (Cu) film formed on the prepreg”; figure 2A shows a patterned metal layer upon core board 1).

Regarding claim 13 – Tani in view of Sakamoto teach the component carrier according to claim 1, comprising at least one of the following features: wherein the component (Tani; fig. 1, 2) is selected from a group consisting of an electronic component ([paragraph 0149] Tani states, “semiconductor device 2”; a semiconductor device is 
 	wherein the at least one electrically conductive layer structure (5) comprises at least one of the group consisting of copper ([paragraph 0034] Tani states, “the wiring sections 5 are formed that are constructed from copper (Cu) or the like”), aluminum, nickel, silver, gold, palladium, and tungsten; 
 	wherein the at least one electrically insulating layer structure (3) comprises at least one of the group consisting of resin ([paragraph 0032] Tani states, “intermediate layer 3 is constructed from reinforced resin obtained by impregnating a carbon fiber material with a resin material”), epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide; 
 	wherein the component carrier (fig. 1, 10) is shaped as a plate (claimed structure shown in figure 1 and appears consistent with that of instant Application); 
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Sakamoto et al. as applied to claim 2 above, and further in view of Gowda et al. (US PG. Pub. 2017/0373011).

Regarding claim 6 – Tani in view of Sakamoto teach the component carrier according to claim 2, comprising an underfill (fig. 1, 8 [paragraph 0029] Tani states, “under-fill material 8”), or an underfilling laminate resin, on the end surface of the dielectric material (13) and between adjacent electrically conductive pads (7) of the component (2).
 	Tani in view of Sakamoto do not teach in particular wherein material of the underfill also surrounds at least part of sidewalls and/or at least part of an upper main surface of the embedded component for mechanically connecting the component with the stack.
 	Gowda teaches a component carrier (fig. 1, 100 [paragraph 0026] Gowda states, “semiconductor chip package 100”) comprising an underfill (120 [paragraph 0041] Gowda states, “adhesive layer 120”) wherein material of the underfill also surrounds at least part of sidewalls (see side walls of component 102) and/or at least part of an upper main surface (upper surface of component 120) of the embedded component (102 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having an underfill on the component as taught by Tani in view of Sakamoto with the underfill surrounds sidewalls and an upper main surface of the component as taught by Gowda because Gowda states, “Adhesive layer 120 couples together at least one of first dielectric layer 114, second dielectric layer 116, core dielectric layer 109, die 102, and conductive core 118” [paragraph 0021]. The underfill being on the sides and top of the component will further couple the component to the component carrier.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Sakamoto et al. as applied to claim 1 above, and further in view of Murayama et al. (US PG. Pub. 2013/0284509).

Regarding claim 9 – Tani in view of Sakamoto teach the component carrier according to claim 1, but fails to teach wherein a ratio between a thickness and a diameter of the at least one electrically conductive pad is smaller than 0.2.
 	Murayama teaches a component (fig. 6A, 20 [paragraph 0019] Murayama states, “integrated circuit (IC) chip 20”) with an electrically conductive pad (221 [paragraph 0110] Murayama states, “pad 221”) wherein a ratio between a thickness ([paragraph 0110] Murayama states, “As for the pad 221, the width (the diameter) is 25.2 .mu.m, 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having a component with a pad as taught by Tani in view of Sakamoto with the ratio between a thickness and a diameter of the conductive pad being smaller than 0.5 as taught by Murayama because having this particular thickness and diameter allows for a thin profile and providing enough surface area to make a strong mechanical and electrical connection.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Murayama et al.

Regarding claim 14 – Tani teaches a method of manufacturing a component carrier (fig. 1, 10 [paragraph 0024] Tani states, “embedded component substrate 10”), comprising: providing a stack (see layers of component carrier shown in figure 1) comprising at least one electrically conductive layer structure (5 [paragraph 0024] Tani states, “wiring sections 5”) and/or at least one electrically insulating layer structure (3 [paragraph 0032] Tani states, “intermediate layer 3 is constructed from reinforced resin obtained by impregnating a carbon fiber material with a resin material”); embedding a component (2 [paragraph 0031] Tani states, “semiconductor device 2”) in the stack; providing the component (2) with a redistribution structure (combination of elements 13, 14 and 7) with at least one vertically protruding electrically conductive pad (7 [paragraph 0045] 
 	Tani does not teach wherein a ratio between a thickness and a diameter of the at least one electrically conductive pad is smaller than 0.5.
 	Murayama teaches a component (fig. 6A, 20 [paragraph 0019] Murayama states, “integrated circuit (IC) chip 20”) with an electrically conductive pad (221 [paragraph 0110] Murayama states, “pad 221”) wherein a ratio between a thickness ([paragraph 0110] Murayama states, “As for the pad 221, the width (the diameter) is 25.2 .mu.m, and the thickness is 1.5 .mu.m”) and a diameter of the at least one electrically conductive pad is smaller than 0.5 (1.5um thickness/25.2um diameter = .06).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having a component with a pad as taught by Tani with the ratio between a thickness and a diameter of the conductive pad being smaller than 0.5 as taught by Murayama because having this particular thickness and diameter allows for a thin profile and providing enough surface area to make a strong mechanical and electrical connection.

Regarding claim 15 – Tani in view of Murayama teach the method according to claim 14, wherein the method comprises providing the at least one electrically conductive pad (Tani; fig. 1, 7) so as to vertically protrude beyond an end surface of dielectric material 

Regarding claim 16 – Tani in view of Murayama teach the method according to claim 14, and the electrically conductive material (Tani; fig. 1, conductive trace material shown in contact with terminal 7 connected to connection terminal section 6).
	Tani in view of Murayama do not explicitly teach wherein the method comprises applying the electrically conductive material by electroless plating.
 	Tani does teach a method comprising applying another electrically conductive material (fig. 1, 5) by electroless plating ([paragraph 0059] Tani states, “as illustrated in FIG. 2I, electroless plating and electroplating are performed onto the insulating resin 11 inside the through holes 9 and onto the prepreg 4, so that a copper (Cu) film is formed.”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier with the electrically conductive material as taught by Tani in view of Murayama with the additional electroless plating step as taught by Tani because electroless plating is known to strongly adhere to dielectric boards and is often used in regards to seed layers with additional layers plated thereon.

Regarding claim 17 – Tani in view of Murayama teach the method according to claim 15, wherein the method comprises forming the electrically conductive material (Tani; fig. 1, conductive trace material shown in contact with terminal 7 connected to connection .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Murayama et al. as applied to claim 14 above, and further in view of Tanaka et al. (US PG. Pub. 2009/0205202).

Regarding claim 18 – Tani in view of Murayama teach the method according to claim 14, but fails to teach wherein the method comprises forming the electrically conductive material as a continuous layer.
 	Tanaka teaches a method of manufacturing a component carrier (figs. 10B-10C [title] Tanaka states, “method of manufacturing printed wiring board with built-in electronic component”) wherein the method comprises forming the electrically conductive material (combination of layers 38 & 40 [paragraph 0042] Tanaka states, “The electroless plated films 38 and the electrolytic plated films 40 are patterned to form conductive circuits 46”) as a continuous layer (figure 10B shows the electrically conductive material 38 & 40 being a “continuous layer).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having an electrically conductive material as taught by Tani in view of Murayama with the electrically conductive material being a continuous layer as taught by Tanaka states, “enhanced connection reliability is achieved by providing the via 

Regarding claim 19 – Tani in view of Murayama and further in view it in view of Tanaka teach the method according to claim 18, wherein the method comprises subsequently patterning the continuous layer (Tanaka; figs. 10B & 10C, combination of layers 38 and 40) to thereby form at least one land (44A [paragraph 0060] Tanaka states, “conductive circuits (44A)”) being electrically connected to the at least one electrically conductive pad (31A [paragraph 0062] Tanaka states, “electrodes (31A, 31B)”).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Murayama et al. as applied to claim 14 above, and further in view of Hsu et al. (US PG. Pub. 2009/0168380) with motivation provided by Sheats (US PG. Pub. 2007/0040272).

Regarding claim 20 – Tani in view of Murayama teach the method according to claim 14, but fails to teach wherein the method comprises: providing the component with a preform of the redistribution structure and a preform of the at least one electrically conductive pad; and selectively thickening the preform of the at least one electrically conductive pad so as to protrude beyond the end surface.
 	Hsu teaches a method of manufacturing a component carrier (fig. 2K [title] Hsu states, “package substrate embedded with semiconductor component”) wherein the 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having an electrically conductive pad that extends above the dielectric material as taught by Tani in view of Murayama with the electrically conductive pad being selectively thickened with additional metal to extend the electrically conductive pad above the dielectric material as taught by Hsu because Sheats states, “These pads can be produced in a variety of ways based on techniques common in the semiconductor industry. Thus in some cases the metal surface of the pad at the end of the normal IC fabrication process will serve as the catalyst for electroless deposition, or other selective chemical deposition process (e.g. chemical vapor deposition) which can provide a thicker pad… high density chip packaging is possible with contact pads having micron or submicron sizes. Thus the present invention provides a method of connecting metal contact pads embedded in two different flexible substrates that provides high (metallic) conductivity, low and controllable interlayer thickness so that good adhesion can be provided by intimate contact, high lateral density of contacts down to the micron or submicron scale, and low process temperature” [paragraph 0025 .

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
Applicant argues, “it is wrong to compare the transition layer 38 of Sakamoto, which is a mere electroplated layer, to the electrically conductive pads of the present application...an electrically conductive pad is a structure formed directly on or with the component, i.e., it is often even part of a component and is therefore not a plating layer” [REMARKS pages 13-14].
Examiner disagrees. The term “pad” can be broadly defined as “The portion of the conductive pattern on printed circuits designed for the mounting or attachment of components” [excello.com/glossary-terms.html]. Figure 2(d) shows the component (IC chip 20) with outermost terminals/transition layer 38 being attached to the circuits 58. It appears reasonable to consider element 38 being a pad as it is used in the mounting/attachment of other circuit components. Therefore the rejection is considered reasonable and is maintained.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “pad is a structure formed directly on or with the component”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Soga et al. (US PG. Pub. 2017/0250162) discloses a method for manufacturing semiconductor apparatus.
Sotokawa et al. (US Patent 5868949) discloses a metallization structure.
Mitchell et al. (US Patent 5773359) discloses an interconnect system and method of fabrication.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847